 In the Matter Of METAL PROCESS CORPORATIONandINTERNATIONALUNION, UNITED AUTOMOBILE WORKERS OF AMERICA, AFFILIATED WITHTHE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-2254.-Decided January 31, 1941Jurisdiction:metal plating industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to union until it had been certified by the Board;election necessary.Unit Appropriate for Collective Bargaining:all production and hourly rate em-ployees of the Company, excluding supervisory officials, office employees, andwatchmen, agreement as to.McMahon, AbbottcCRoberts,byMr. David E. Roberts,of Detroit,Mich., for the Company.Mr. Maurice Sugar,byMr. Jack M. Tucker,of Detroit-,Mich., forthe Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn" October 16, 1940, International Union, United AutomobileWorkers of America, affiliated with the Congress of Industrial Or-ganizations, herein called the Union, filed with the Regional Directorfor the Seventh Region (Detroit, Michigan) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Metal Process Corporation, Detroit, Michigan,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.OnNovember 26, 1940, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act, and ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, ordered an investigation and author-ized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.29 N. L.R. B., No. 68.356 METAL PROCESS CORPORATION357On January 6, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and. theUnion.Pursuant to notice, a hearing was held on January 13, 1941,atDetroit,Michigan, before Earl R. Cross, the Trial Examinerduly designated by the Board.The Company and the Union wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYMetal Process Corporation operates a plant at Detroit, Michigan,where it is engaged in the business of plating metals.The Com-pany stated at the hearing that sufficient of the products plated byit pass in the course of interstate commerce to subject the Companyto the jurisdiction of the Board and stated that for the purpose ofthis hearing it conceded that it was engaged in interstate commerce.II.THE ORGANIZATION INVOLVEDInternationalUnion, United Automobile Workers of America, isa labor organization affiliated with the Congress of Industrial Or-relation, to trade, traffic, and commerce among the several States andrate employees of the Company, excluding supervisory officials,office employees, and watchmen.III. IHE QUESTION CONCERNING REPRESENTATIONOn October 15, 1940, the Union, claiming to represent a majorityof the employees of the Company, requested the Company to bar-gain with it as exclusive representative of the employees.The Com-pany refused to' bargain with the Union until it had been certifiedby the Board.A statement of the Regional Director introduced inthe employees in the unit alleged by it to be appropriate.' .We find that a question has arisen concerning the representationof employees of the Company.iThe Regional Director's statement shows that 16 employees whose names appear on theCompany pay roll of October 25, 1940, have signed application cards in the Union.Thereare approximately 25 employees in the alleged appropriate unit. DECISIONS- OF NATIONALLABOR RELATIONS BOARDIV.THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company,described in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union and the Company agreed at the hearing that the appro-priate unit should consist of all production and hourly rate employ-ees of the Company, excluding supervisory officials, office employees,and watchmen.We see no reason for departing from such unit.We find that all production and hourly rate employees of theCompany, excluding supervisory officials, office employees, and watch-men, constitute a unit appropriate for the purposes of collectivebargaining, and that said unit will insure tc employees of the Com-pany the full benefit of their right to 'self-organization and tocollective bargaining and otherwise effectuate the policies of theAct.VI. THE DETERMINATION OF REPRESENTATIVESThe Union seeks to be certified on the basis of the record. Theevidence at the hearing shows that the Company employs approxi-mately 25 employees in the appropriate unit. In support of its claim ofmajority representation, a representative of the Union testified that18 employees had signed application cards in the Union.The Com-pany stated that it would leave the question of certification up tothe Board.Neither the application cards of the Union nor thepay roll of the Company were introduced in evidence at the hearing.Under these circumstances, we believe that the question concerningrepresentation can best be resolved by means of an election by secretballot.-aThe Union and the Company agreed at the hearing that, in theevent the Board directs,an election, eligibility to vote should be ex-tended to the employees whose names appear on the Company's payroll immediately preceding the date of the Direction of Electionherein and who have been in the employ of the Company thirty (30)days at that time.We find that the employees of the Companyeligible to vote in'the election shall be those in the appropriate unitwho were employed, during the pay-roll period immediately preced-ing the date of the Direction of Election herein and who were inthe employ of the Company thirty (30) days at that time, including METAL PROCESS CORPORATION359employees who did not work during such pay-roll period becausethey were ill or on vacation and employees who were then or havesince been temporarily laid off, excluding ,those who have since -quitor been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the, following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Metal Process Corporation, Detroit, Michi-gan, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All production and hourly rate employees of the Company,excluding supervisory officials, office employees, and watchmen, con-'stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with Metal Process Corporation, Detroit, Michigan, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the SeventhRegion, acting in this matter as agent for the National Labor Re-lations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all production and hourly rate employeesof the Company who were employed during the pay-roll, periodimmediately preceding the date of this Direction and were in theemploy of the,Company thirty (30) days at that time, includingemployees who did not work during such pay-roll period becausethey were ill or on vacation and employees who were then or havesince been temporarily laid off, but excluding supervisory officials,office employees, watchmen, and employees who have since quit orbeen discharged for cause, to determine whether or not they desireto be represented by International Union, United Automobile Work-ers of America, affiliated with the Congress of Industrial Organiza-tions, for the purposes of collective bargaining.